Citation Nr: 1718079	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  16-31 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for scars, residuals of skin cancer, face, nose, and temple (hereinafter "skin cancer scarring").  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1950 to June 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, granted service connection for scars, residuals of skin cancer, face, nose, and temple and assigned a 10 percent initial disability rating effective August 28, 2012 (the day the service connection claim for cancer in the face, nose and temple was received by VA).

In January 2017 written statements, the Veteran contended that the in-service ionizing radiation exposure may have caused his children's infertility or auto-immune deficiency disorders.  The Veteran also indicated that an earlier effective date for the grant of the dependency benefits for his spouse was warranted.  If the Veteran intends to file a claim with respect to any of these issues, he should notify VA expressing such an intention.  38 C.F.R. §§ 3.1(p), 3.155(a) (2016).  

In January 2017, the Veteran testified at a Board videoconference hearing from Roanoke, Virginia, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  
  
This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  For the entire initial rating period from August 28, 2012, the Veteran's skin cancer scarring has been characterized by one nasal scar that is depressed on palpation.

2.  For the entire initial rating period from August 28, 2012, the Veteran's skin cancer scarring has not been characterized by a scar with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or two to three of the characteristics of disfigurement.


CONCLUSION OF LAW

For the entire initial rating period from August 28, 2012, the criteria for an initial disability rating in excess of 10 percent for scars, residuals of skin cancer, face, nose, and temple have not been met or more nearly approximated.  38 U.S.C.A.	 §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.118, Diagnostic Code 7800 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R.	 § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds,	 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in September 2012, prior to the initial adjudication of the claim (which originally denied service connection for skin cancer, face, nose, and temple) in February 2014.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Further, this issue comes before the Board on appeal from the rating decision (May 2015) which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give 38 U.S.C.A. § 5103(a) notice for the service connection claim that was granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson,	 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, a VA examination report, articles submitted by the Veteran, a copy of the January 2017 Board hearing transcript, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the report of which has been associated with the claims file) in May 2015.  The Board finds that the VA examination report, taken together with the other evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the initial rating issue.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.  

The Veteran testified at a hearing before the Board in January 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and	 (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issue on appeal.  

The Veterans Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems associated with the skin cancer scarring.  As the Veteran presented evidence of symptoms and impairments due to the service-connected disability, and there is additionally medical evidence reflecting the severity of this disability, there is both lay and medical evidence reflecting on the degree of disability, so there is no overlooked, missing, or outstanding evidence as to this issue.  Moreover, the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the issues based on the current record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.       




Initial Rating for Skin Cancer Scarring

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2016).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial rating assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the initial rating period.

The Veteran is in receipt of a 10 initial disability rating for skin cancer scarring for the entire initial rating period from August 28, 2012, currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7800.  Under Diagnostic Code 7800, for disfigurement of the head, face, or neck, a 10 percent disability rating is warranted for scarring with one characteristic of disfigurement.  38 C.F.R. § 4.118.    

A 30 percent disability rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or two or three of the characteristics of disfigurement.  A 50 percent disability rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or four or five characteristics of disfigurement.  Id.  

The eight characteristics of disfigurement for the purposes of rating under 
38 C.F.R. § 4.118 are: scar of 5 in. or more (13 or more cm.) in length; scar at least 1/4 in. (0.6 cm.) wide at its widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 sq. in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 sq. in. (39 sq. cm.); and skin indurated and inflexible in an area exceeding 6 sq. in. (39 sq. cm.).  Id., Note (1).

Throughout the course of this appeal, the Veteran has repeatedly articulated the circumstances of his exposure to radiation during service and that the skin cancer is related to that in-service radiation exposure.  See e.g., January 2017 Board hearing transcript at 4-7.  The Veteran has repeatedly, as recently received as December 2016 and February 2017, submitted articles entitled "Welcome to the . . . Atomic Age!", "Faith, Family and the Bomb," "Are YOU An Atomic Veteran?", "Shots Encore to Climax: The Final Four Tests of the UPSHOT-KNOTHOLE Series 8 May - 4 June 1953," and "Diseases Associated with Ionizing Radiation Exposure."  The Veteran has also submitted general pamphlets about skin cancer - most recently in December 2016.      

As initially explained in the May 2015 rating decision, VA received an October 2014 memorandum from the Defense Threat Reduction Agency that the Veteran had some radiation exposure during service.  A December 2014 memorandum from the Director, Compensation Service notes that it is likely that all the Veteran's skin cancers can be attributed to ionizing radiation exposure during service.  

The Board again emphasizes that VA acknowledges that the Veteran was exposed to ionizing radiation during service that at least as likely as not caused his skin cancer.  The issue on appeal is not whether the Veteran was exposed to ionizing radiation or whether skin cancer or its residuals are related to active service, but rather the current nature and severity of the service-connected skin cancer scarring and whether a higher rating is warranted during the initial rating period from August 28, 2012.  As such, the Veteran's contentions that he was exposed to ionizing radiation during service serve no reasonable possibility of substantiating the appeal for a higher rating, so will not be further discussed.       

Turning to the Veteran's contentions as they relate to the initial rating issue currently on appeal, throughout the course of the appeal, the Veteran has contended generally that the skin cancer scarring has been manifested by more severe symptoms than those contemplated by the 10 percent initial disability rating assigned.  In a July 2014 written statement, the Veteran contended that he should be in receipt of a 100 percent rating because the skin cancer requires medicine and treatment for life.   

The Veteran contends that he experiences frequent nosebleeds that stem from a June 2011 Mohs surgery to remove a basal cell carcinoma from the right nasal and that these nosebleeds should serve as the basis for a higher disability rating.  See e.g., January 2017 Board hearing transcript at 11-13, 14-15, October 2012 and June and October 2015 written statements.   

The Veteran contends that he is entitled to a "cancer benefit" of 20 percent or 30 percent.  The Veteran contends that the 10 percent disability rating was based on outdated VA regulations because atomic testing was commenced from 1946 to 1962, but VA's decision was based on regulations from 1945.  The Veteran contends that, if he is assigned a 30 percent rating for the skin cancer residuals instead of a 10 percent rating, his combined disability rating from September 2012 would be 50 percent pursuant to VA's disability compensation combined rating table (described by the Veteran as "the VA magical table") and then would not be offset by his military retirement pay.  See e.g., June 2015, January 2017 written statements; see also January 2017 Board hearing transcript 10-12.  

In a May 2015 written statement, the Veteran indicated that he was upset that the 10 percent disability rating did not change his VA compensation benefits.  The Veteran reported that he underwent Mohs surgery on his nose to keep the cancer from spreading.  In a June 2016 substantive appeal (on a VA Form 9), the Veteran contended that he should be compensated for his skin cancer and not only the scars because any cancer can be dormant and reappear at any time.  The Veteran contended that the regulations are outdated and need to be reviewed.  

As discussed in detail below, the Board finds that, for the entire initial rating period from August 28, 2012, the Veteran's skin cancer scarring has been characterized by one nasal scar that is depressed on palpation.

June 2011 private treatment records note that the Veteran underwent Mohs Surgery to remove a basal cell carcinoma on the right nasal ala.  The operative report notes a pearly pink scar on the right nose that measures 0.8 by 0.7 centimeters and that, due to the shallow nature of the defect, it would be allowed to granulate in.  

A July 2012 private treatment record notes that the Veteran had actinic keratosis on the posterior aspect of the ear, benign keratosis and solar lentigines on the face, and a few similar lesions on the backs of the hands and forearms, none of which were worrisome for malignancy or premalignancy.  The actinic keratosis on the back of the ear was treated with cryosurgery.  

A January 2012 VA treatment record notes that the Veteran's actinic keratoses was treated locally and there was no evidence of recurrence of the basal cell carcinoma, status post Mohs surgery.  A July 2014 private treatment record notes treatment for actinic keratosis.  An April 2015 private treatment record notes that the Veteran had skin lesions on the left rib cage, right upper cutaneous lip, and right inguinal crease.  The irritated seborrheic keratosis on the right anterior thigh and left axillary vault were treated with liquid nitrogen.  The papules on the lip were diagnosed as Fordyce Spots.  September 2015 private treatment records note a well-healed right nasal scar and non-suspicious nasal lesions or on the surrounding skin.

The May 2015 VA examination report notes diagnoses of actinic keratosis and basal cell carcinoma status post June 2011 Mohs surgery.  No evidence of recurrence of basal cell carcinoma was noted.  The Veteran reported that other biopsies/lesions were treated with liquid nitrogen.  The VA examination report notes no documentation of skin cancer on the temple, additional areas on the face other than the nose, or the left thigh.  Review of the dermatology records indicated solar lentigo, actinic keratosis, and seborrheic keratosis.   

The May 2015 VA examination report notes topical use of liquid nitrogen of a total duration of less than six weeks in the previous 12 months to treat actinic keratosis, solar lentigo, or seborrhea.  The VA examination report notes that the Veteran underwent surgery for a malignant skin neoplasm in June 2011 and did not currently have any residual conditions or complications due to the neoplasm or its treatment other than the residual nasal scar.  

The May 2015 VA examination report notes a residual scar on the right nare from the 2011 Mohs surgery that was not painful or unstable.  The scar was measured as 1 cm by 0.5 cm with surface contour depressed on palpation.  No abnormal pigmentation or texture, gross distortion or asymmetry of facial features, or visible or palpable tissue loss was noted.  The VA examiner noted that the nasal scar did not result in limitation of function.  No other pertinent physical findings, complications, conditions, signs, or symptoms were noted.  No scars on the trunk or extremities were noted.  

At the January 2017 Board hearing, the Veteran indicated that, to his knowledge, he does not currently have malignant skin cancer.  The Veteran testified that the scar is "painful to the extent [he has] to be careful when [he] blow[s] [his] nose."  The Veteran testified that the scar does not break open on the outside, rather it is the inside of his nose that is a problem due to nosebleeds.  The Veteran testified that there was a slight depression to the scar on touch.  The Veteran testified that he cannot tell a difference between the texture of the scar tissue and the other side.     

After a review of all the evidence, both lay and medical, the Board finds that the criteria for a disability rating in excess of 10 percent for skin cancer scarring have not been met or more nearly approximated for any part of the initial rating period from August 28, 2012.  38 C.F.R. §§ 4.3, 4.7, 4.118.  As discussed above, the next higher (30 percent) rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or two to three of the characteristics of disfigurement.  38 C.F.R. § 4.118.  

Upon physical examination of the scar at the May 2015 VA examination, no gross distortion or asymmetry of facial features or visible or palpable tissue loss were noted.  There is only one characteristic of disfigurement associated with the skin cancer scarring - the surface contour of the scar is depressed on palpation.  38 C.F.R. § 4.118, Note (1).  While the evidence of record does reflect instances of actinic keratosis, solar lentigines, and Fordyce spots on the face throughout the appeal period, these occurrences were treated with liquid nitrogen and the evidence of record, including the May 2015 VA examination report does not reflect that they resulted in additional scarring of the face, head, or neck.      

With respect to the Veteran's contention that, because cancer can be dormant and reappear at anytime, he should be compensated for the underlying skin cancer and not just the residual scarring, see June 2016 substantive appeal (on a VA Form 9), the evidence of record, as detailed above, does not reflect a finding of active malignant skin neoplasms.  Rather the Veteran has not experienced a recurrence of basal cell carcinoma since the June 2011 Mohs surgery.  Under Diagnostic Code 7818, malignant skin neoplasms (other than malignant melanoma) are reated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801 to 7805), or impairment of function.  The Note to Diagnostic Code 7818 indicates that if there has been no local recurrence or metastasis, evaluation will then be made on residuals.  38 C.F.R. § 4.118.  As such, the residuals of the skin cancer - i.e., the scarring - are appropriately rated under Diagnostic Code 7800.  

Further, to the extent that the Veteran stated that his private doctors are concerned that he may have bone cancer associated with ionizing radiation exposure, see January 2017 written statement, service connection for bone cancer was specifically denied in an August 2015 rating decision.
    
As noted above, throughout the course of this appeal, the Veteran has attributed his frequent nosebleeds to a June 2011 Mohs surgery to remove a basal cell carcinoma from the right side of the nose.  The Veteran contends that these frequent nosebleeds should serve as the basis for a higher disability rating.  See e.g., January 2017 Board hearing transcript at 11-13, 14-15, October 2015 written statement.  September 2015 private treatment records note a six month history of recurrent epistaxis as well as current right-sided epistaxis.  The private treatment records note that the right nasal septal vessels were cauterized.

In this case, the Veteran's nosebleeds have been specifically attributed to the service-connected chronic sinusitis, and have been rated as part of the service-connected sinusitis, such that the Veteran has already been compensated for the symptom of nosebleeds.  A December 2015 VA examination report notes diagnoses of chronic sinusitis, rhinorrhea secondary to chronic sinusitis, and epistaxis secondary to chronic sinusitis.  Epistaxis is a "hemorrhage from the noise" that is also called a nosebleed or nasal hemorrhage.  Dorland's Illustrated Medical Dictionary 643 (31st ed. 2012).  At the December 2015 VA examination, the Veteran detailed his contention that his current right-sided nosebleeds were related to 2011 Mohs surgery, specifically thin tissue in his nose secondary to the surgery.  

In a February 2016 VA medical opinion, the VA examiner review the claims file and noted that the Veteran had therapeutic Mohs excision for the basal cell carcinoma of the right nasal ala in June 2011.  The VA examiner noted that the operative note describing the actual procedure was consistent with removal of a lesion from the external right nostril and that there was no evidence that the procedure involved the nasal septum.  The VA examiner reviewed the September 2015 private treatment records noting that these treatment records indicated that the epistaxis (nosebleed) was coming from the nasal septum, not the nostril.  The VA examiner opined that the evidence does not reflect that the Veteran's epistaxis (nosebleed) is related to the Mohs surgery, which involved a different anatomical location than the area of epistaxis (nasal septum versus external nostril).  Based on a review of all the pertinent medical records and the Veteran's lay statements, the VA examiner opined that the Veteran's chronic nosebleeds are less likely as not proximately due to or the result of surgery on the nose.  

In this case, while the Veteran is competent to relate symptoms of nosebleeds that he experienced at any time, the Board finds that the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion relating the nosebleeds to the June 2011 Mohs surgery.  Such relationship requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (lay person not competent concerning rheumatic fever).  The Board acknowledges the Veteran's belief that the nosebleeds are related to the Mohs surgeries, but finds the Veteran's contention to be outweighed by the other more probative evidence of record, specifically the February 2016 VA examiner's opinion specifically attributing the nosebleeds (epistaxis) to the service-connected sinusitis and not the June 2011 Mohs surgery. 

Further, the Board emphasizes that the Veteran is already being compensated for the symptoms and impairment associated with the frequent nosebleeds.  In a February 2016 rating decision, the AOJ, based in large part on the December 2015 VA examination report and February 2016 VA medical opinion report, granted a 50 percent increased disability rating for chronic sinusitis with rhinorrhea and epistaxis under 38 C.F.R. § 4.97, Diagnostic Code 6513 (sinusitis, maxillary, chronic) (2016) - the maximum disability rating available under this Diagnostic Code.  

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2016).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.  

Assigning a separate rating for the nosebleeds or using the nosebleed symptoms as the basis for assigning a higher initial rating in this case would violate the prohibition against pyramiding because it would result in the Veteran being compensated twice for the same overlapping symptomatology.  The nosebleed symptomatology is being rated as part of the service-connected sinusitis disability; therefore, cannot serve as the basis for a higher rating as a skin cancer residual.  

With respect to the Veteran's contention that the applicable VA regulations are out of date and have not been updated since 1945, the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  Further, the Board is bound in its decisions by applicable statues, VA regulations, and precedent opinions of VA's Office of General Counsel.  See 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2016).  The Board cannot go above and beyond what is allowed by specific legislative or regulatory directives (i.e., legal mandates) in the award of benefits (e.g., as enumerated in the United States Code and Code of Federal Regulations).         

With respect to the Veteran's contention that he should be assigned a higher disability rating for the skin cancer scarring because it will increase his overall combined rating, VA looks at the symptoms and impairment and overall disability picture of the service-connected disability in how that effects the Veteran's overall earning capacity.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  VA does not base disability ratings on the resultant combined rating.  See also 38 C.F.R. § 4.25 (2016).  

The Board has considered whether an alternative rating under Diagnostic Codes 7801 through 7805 would result in a more favorable outcome for the Veteran.  38 C.F.R. § 4.118.  There is nothing in the evidence of record indicating that the Veteran's skin cancer scarring has resulted in scarring on the trunks or extremities - i.e., regions other than the head, face, or neck.  While, as detailed above, the Veteran had actinic keratosis, solar lentigo, and seborrheic keratosis on the trunk and extremities that were treated with liquid nitrogen, the evidence of record does not reflect skin cancer scarring of the trunk or extremities.  See May 2015 VA examination report.  As such, the Board finds that Diagnostic Codes 7801 (scars not of the head, face, or neck that are deep and nonlinear) and 7802 (scars not of the head, face, or neck that are superficial and nonlinear) are not applicable.  38 C.F.R. § 4.118.   

Further, the Veteran specifically denied any pain or instability associated with the nasal scar at the January 2017 Board hearing nor does the other evidence of record reflect the presence of any scarring that is painful or unstable; therefore, the Board finds that Diagnostic Code 7804 (scars, unstable or painful) is not applicable.  The evidence of record also does not establish any symptoms or effects of the service-connected skin cancer scarring, other than the one characteristic of disfigurement (surface contour of scar depressed on palpation); therefore the Board finds that a higher rating is not warranted under Diagnostic Code 7805 or other appropriate diagnostic codes based upon any other disabling effects.  Id.; see also May 2015 VA examination report (noting no scars of the head, face or neck that are painful or unstable as well as no other pertinent physical findings, complications, conditions, signs, or symptoms associated with any scar or disfigurement of the head, face, or neck).    

Finally, finally to the extent that the Veteran has treatment for actinic keratosis, solar lentigo, and seborrhea, these skin lesions have been treated with no more than topical medications (liquid nitrogen) over a 12 month period.  See May 2015 VA examination  As such, the Board finds that a higher rating is not warranted under Code 7806 (dermatitis or eczema) for treatment of the skin disorder.  See 38 C.F.R. § 4.118.  


Based on the above, the Board finds that, for the entire initial rating period from August 28, 2012, the Veteran's disability picture more nearly approximates the criteria for a 10 percent disability rating for skin cancer scarring; therefore, an initial disability rating in excess of 10 percent must be denied.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for skin cancer scarring for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the 

regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the skin cancer scarring is specifically contemplated by the schedular rating criteria.  For the entire initial rating period from August 28, 2012, the Veteran's skin cancer scarring has been characterized by one nasal scar that is depressed on palpation.  The rating criteria specifically contemplate such symptomatology.  38 C.F.R. § 4.118, Diagnostic Code 7800.  The schedular rating criteria, and the alternative ratings under Diagnostic Codes 7800 through 7805, specifically provide for disability ratings based on residual scarring affecting the head, face, neck, and body.  These ratings consider disfigurement and scarring.  Diagnostic Code 7806 also considers types of treatment, longevity and types of treatment, and the percentages of the entire body and exposed areas affected by a particular skin disorder.  In this case, comparing the Veteran's disability level and symptomatology of the skin cancer scarring to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.       
  
According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of 

multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on daily life.  In the absence of exceptional factors associated with the skin cancer scarring, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  The 

Veteran has not contended that he is unemployed because of his service-connected disabilities, and the other evidence of record does not so suggest; thus, the Board finds that Rice is inapplicable in this case because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.


ORDER

An initial disability in excess of 10 percent for scars, residuals of skin cancer, face, nose, and temple is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


